                                                              United States Bankruptcy Court
                                                              Western District of New York
In re:                                                                                                                 Case No. 15-20212-PRW
Isaac Kendrick                                                                                                         Chapter 13
Elizabeth Kendrick
       Debtors
                                                     CERTIFICATE OF NOTICE
District/off: 0209-2                                                  User: admin                                                                 Page 1 of 3
Date Rcvd: Jun 16, 2021                                               Form ID: 522q                                                             Total Noticed: 34
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.

++               Addresses marked '++' were redirected to the recipient's preferred mailing address pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.P.2002(g)(4).

##               Addresses marked '##' were identified by the USPS National Change of Address system as undeliverable. Notices will no longer be delivered by
                 the USPS to these addresses; therefore, they have been bypassed. The debtor's attorney or pro se debtor was advised that the specified notice was
                 undeliverable.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jun 18, 2021:
Recip ID                   Recipient Name and Address
db/jdb                 +   Isaac Kendrick, Elizabeth Kendrick, 562 Mt. Read Boulevard, Rochester, NY 14606-1416
sp                     +   James M. O'Keefe, William Mattar, P.C., 6720 Main St., Ste. 100, Williamsville, NY 14221-5986
ntcapr                 +   Nationstar Mortgage LLC, c/o Robertson, Anschutz & Schneid P.L., 6409 Congress Ave., Suite 100, Boca Raton, FL 33487-2853
sp                     +   William Mattar, P.C., 6720 Main Street, Suite 100, Williamsville, NY 14221-5986
21325646               +   American Tax Funding LLC, 250 Tequesta Dr., Ste 306, Tequesta, FL 33469-2765
21325973               +   American Tax Funding, LLC, Stagg Terenzi Confusione & Wabnik, LLP, 401 Franklin Avenue, Suite 300, Garden City, New York
                           11530-5942
21312940               +   Department of Education, PO Box 105028, Atlanta, GA 30348-5028
21335091                   ECMC, PO BOX 16408, ST. PAUL, MN 55116-0408
21312941              +    Enterprise Recovery Systems Inc., PO Box 5288, Oak Brook, IL 60522-5288
21312943              +    McQuaid Jesuit High School, 1800 S. Clinton Avenue, Rochester, NY 14618-2659
21312944              +    Patrice Evans, 38 Sunset Street, Rochester, NY 14606-2020
21312945              +    Patricia Evans, 81 Aberdeen Street, Rochester, NY 14619-1254
21312946              +    Propel Tax Services, 7990 IH-10 West, Suite 200, San Antonio, TX 78230-4786
21312947              +    RG&E, PO Box 11747, Newark, NJ 07101-4747
21312948             ++    ROCHESTER REGIONAL HEALTH, 100 KINGS HIGHWAY SOUTH, 1ST FLOOR BILLING DEPT BLDG B, ROCHESTER NY
                           14617-5503 address filed with court:, Rochester Regional Health System, PO Box 10758, Rochester, NY 14610
21316937               +   Rochester General Health Systems, PO Box 10758, Rochester, NY 14610-0758
21538806               +   U.S. BANK NATIONAL ASSOCIATION, Nationstar Mortgage LLC, ATTN: Bankruptcy Dept, PO Box 619094, Dallas, Texas
                           75261-9094
21543198               +   US Bank as Cust for Tower DBW II Trust 2013-1, PO Box 645040, Cincinnati, OH 45264-0303
21624132               +   US Bank as Custodian for Tower DBW II Trust 2013-1, P. O. Box 645040, Cincinnati, OH 45264-0303

TOTAL: 19

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                   Notice Type: Email Address                                   Date/Time                 Recipient Name and Address
cr                         Email/PDF: Citi.BNC.Correspondence@citi.com
                                                                                        Jun 16 2021 18:23:03      CitiMortgage, Inc., CitiMortgage, Inc., PO Box
                                                                                                                  6030, Sioux Falls, SD 57117-6030
21326004               + Email/Text: bankruptcy@atfs.com
                                                                                        Jun 16 2021 18:19:00      American Tax Funding LLC, PO Box 863517,
                                                                                                                  Orlando, FL 32886-3517
21312939               + Email/PDF: Citi.BNC.Correspondence@citi.com
                                                                                        Jun 16 2021 18:23:04      CitiMortgage, P.O. Box 183040, Columbus, OH
                                                                                                                  43218-3040
21324951                   Email/PDF: Citi.BNC.Correspondence@citi.com
                                                                                        Jun 16 2021 18:23:04      CitiMortgage, Inc., P.O. Box 688971, Des Moines,
                                                                                                                  IA 50368-8971
21324078                   Email/PDF: Citi.BNC.Correspondence@citi.com
                                                                                        Jun 16 2021 18:23:04      CitiMortgage, Inc., P.O. Box 6030, Sioux Falls,
                                                                                                                  SD 57117-6030
21681420               + Email/PDF: Citi.BNC.Correspondence@citi.com
                                                                                        Jun 16 2021 18:23:03      Citibank, N.A., P.O. Box 6241, Sioux Falls, SD
                                                                                                                  57117-6241
District/off: 0209-2                                               User: admin                                                            Page 2 of 3
Date Rcvd: Jun 16, 2021                                            Form ID: 522q                                                        Total Noticed: 34
21312938                 Email/PDF: Citi.BNC.Correspondence@citi.com
                                                                                   Jun 16 2021 18:23:04     Citimortgage, PO Box 6243, Sioux Falls, SD
                                                                                                            57117-6243
21312942                 Email/Text: sbse.cio.bnc.mail@irs.gov
                                                                                   Jun 16 2021 18:19:00     Internal Revenue Service, Department of Treasury,
                                                                                                            PO Box 8208, Philadelphia, PA 19101-8208
21336903              + Email/Text: bankruptcydpt@mcmcg.com
                                                                                   Jun 16 2021 18:19:00     Midland Credit Management, Inc., as agent for
                                                                                                            MIDLAND FUNDING LLC, PO Box 2011,
                                                                                                            Warren, MI 48090-2011
21352865                 Email/Text: Bankruptcy_PFS@propelfs.com
                                                                                   Jun 16 2021 18:19:00     Propel Financial Services, LLC, PO BOX 100350,
                                                                                                            San Antonio, Texas 78201-1650
21322712                 Email/Text: bnc-quantum@quantum3group.com
                                                                                   Jun 16 2021 18:19:00     Quantum3 Group LLC as agent for, CP Medical
                                                                                                            LLC, PO Box 788, Kirkland, WA 98083-0788
21320372              + Email/Text: rgebankruptcy@rge.com
                                                                                   Jun 16 2021 18:19:00     Rochester Gas and Electric Corporation, 89 East
                                                                                                            Avenue, Rochester, New York 14649-0002
21323815                 Email/PDF: ais.sprint.ebn@americaninfosource.com
                                                                                   Jun 16 2021 18:22:41     Sprint, Attn Bankruptcy Dept, PO Box 7949,
                                                                                                            Overland Park KS 66207-0949
21312949              + Email/Text: newyork.bnc@ssa.gov
                                                                                   Jun 16 2021 18:19:00     Social Security Administration, Northeastern
                                                                                                            Program Service Center, PO Box 314400, Jamaica,
                                                                                                            NY 11431-7400
21312951                 Email/PDF: ais.tmobile.ebn@americaninfosource.com
                                                                                   Jun 16 2021 18:22:58     T-Mobile, PO Box 742596, Cincinnati, OH 45274

TOTAL: 15


                                                    BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID        Bypass Reason    Name and Address
21338989        *+               American Tax Funding LLC, PO Box 863517, Orlando, FL 32886-3517
21353319        *                PROPEL FINANCIAL SERVICES, LLC, PO BOX 100350, San Antonio, Texas 78201-1650
21316938        *+               Rochester General Health Systems, PO Box 10758, Rochester, NY 14610-0758
cr              ##+              Jaquanda Nero, Athari & Associates, LLC, Two Oxford Crossing, Suite 2, New Hartford, NY 13413-3246
21514016        ##+              Jaquanda Nero, c/o Athari & Associates, LLC, Two Oxford Crossing, Suite 2, New Hartford, NY 13413-3246
21312950        ##+              Sweeney Gallo Reich & Bolz, LLP, 95-25 Queens Boulevard, 11th Floor, Rego Park, NY 11374-4509

TOTAL: 0 Undeliverable, 3 Duplicate, 3 Out of date forwarding address


                                                   NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Jun 18, 2021                                        Signature:           /s/Joseph Speetjens




                                 CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on June 15, 2021 at the address(es) listed below:
Name                             Email Address
Andrew Livingston Boughrum
                                 on behalf of Creditor Jaquanda Nero ABoughrum@AthariAssociates.com
District/off: 0209-2                                       User: admin                                                       Page 3 of 3
Date Rcvd: Jun 16, 2021                                    Form ID: 522q                                                   Total Noticed: 34
Barbara Ann Whipple
                          on behalf of Notice of Appearance Creditor Nationstar Mortgage LLC bwhipple@rasflaw.com
                          bkyecf@rasflaw.com;RAS@ecf.courtdrive.com

Barbara Ann Whipple
                          on behalf of Creditor U.S. Bank National Association as Trustee for STRUCTURED ASSET SECURITIES CORPORATION
                          SASCO MORTGAGE LOAN TRUST 2002-12 MORTGAGE PASS-THROUGH CERTIFICATES SERIES 2002-12
                          bwhipple@rasflaw.com, bkyecf@rasflaw.com;RAS@ecf.courtdrive.com

Cara Michele Goldstein
                          on behalf of Notice of Appearance Creditor American Tax Funding LLC cgoldstein@stcwlaw.com, wcavanagh@stcwlaw.com

David M. Giglio
                          on behalf of Creditor Jaquanda Nero dgigliolaw@yahoo.com aoneil@dgigliolaw.com

George M. Reiber
                          trustee13@roch13.com greiber@roch13.com

James M. O'Keefe
                          on behalf of Special Counsel James M. O'Keefe jokeefe@williammattar.com

Melanie A. Sweeney
                          on behalf of Notice of Appearance Creditor CitiMortgage Inc. msweeney@msgrb.com, blink@msgrb.com;rfelix@msgrb.com

Patrick K. Russi
                          on behalf of Joint Debtor Elizabeth Kendrick prussi@mrresq.com

Patrick K. Russi
                          on behalf of Debtor Isaac Kendrick prussi@mrresq.com


TOTAL: 10
UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK

In Re:                                                Case No.: 2−15−20212−PRW
                                                      Chapter: 13
         Isaac Kendrick
         Elizabeth Kendrick                           SSN: xxx−xx−7249
                         Debtor(s)                    SSN: xxx−xx−4107


                            NOTICE OF PLAN PAYMENTS PAID
                                          AND
                         OPPORTUNITY TO REQUEST HEARING FOR
                        APPLICABILITY OF 11 USC §§1328(h) and 522(q)

TO: All Parties

     Parties are hereby notified that all required plan payments are paid. Requests for a hearing
regarding the applicability of 11 USC §§ 1328(h) and 522(q) as it impacts issuance of the
debtor's discharge may be made by filing a motion with the Court at any time before the
discharge is issued. The discharge will be issued as is practicable after 30 days from the date of
this notice.

Date: June 16, 2021                                  Lisa Bertino Beaser
                                                     Clerk of Court

Form 522q/Doc 167
www.nywb.uscourts.gov
